Evans, P. J.
1. Irrelevancy of speech or reference to extraneous matters in the argument of counsel, unobjeeted to at the time, and not of such a character as to impugn the fairness of the trial, will not require a new trial.
2. Where three persons are jointly indicted and tried for a homicide, and where the evidence addhced to establish their guilt is circumstantial, and tends to connect at least two of the defendants with the homicide, appropriate instructions on the law relating to principals in the first and second degree are not erroneous.
3. Omission to charge specifically on the subject of threats made by the accused against the deceased, in the absence of a pertinent and proper written request, will not require a new trial.
4. The charge of the court was fair and comprehensive, and the evidence warranted the verdict.
5. Where three defendants are jointly tried and convicted, and make a joint motion for new trial, and the court grants a new trial as to two of them and refuses a new trial to the other, errors occurring on the trial which could not affect or prejudice the defendant who is refused a new trial will not require the vacation of the verdict as to him.

Judgment affirmed.


All the Justices concur.